Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II. in the reply filed on 7/22/2022 is acknowledged.
Claims 1 & 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected grouping of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3  refers to a recited hydrofluoroolefin compound through use of its abbreviated number system designation.  However, in the claims a compounds name must be recited on first use and in accompaniment with any abbreviation and/or alternative expression that may be used thereafter. 
Appropriate correction is required.
In the instant case the recitation “1-chloro-3,3,3-trifluoropropene” needs to be inserted prior to this first recitation of “HFO-1233zd” by the claims, and “HFO-1233zd” needs to be placed in parenthesis on this 1st use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims contain the trademark/trade names PhireGuard MB-512 [claim 3] & EMALEX SPO-100 [claim 6].  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fire retardant and surfactant, respectively, and, accordingly, the identification/description is indefinite.
All of claims 3-7 are rejected as they are or depend from rejected claim 3.

Allowable Subject Matter
Claims 3-7 are allowable if amended to resolve the rejections above. 
The following is a statement of reasons for the indication of allowable subject matter:   Applicants set forth claims for methods of forming a polymer expanding materials that are useful when applied to prevent seepage in watery environments.  These claimed processes involving the combinations of materials and process operations as defined by the claims are not taught or fairly suggested by the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA-2,829,380 and Constien(4,247,430) are cited for their disclosure of relevant cavity fill,  infiltration and/or seepage inhibiting preparations in the art.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOHN M COONEY/               Primary Examiner, Art Unit 1765